Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement (IDS)
The IDS dated 05/19/2020 is a duplicate of the IDS submitted on 01/14/2020 and has thus been crossed out.
The prior art EP 1422452, in the IDS dated 01/14/2020, has been struck-through because the Examiner has used this prior art to reject the claims.  As a result, the Examiner provided a full translation of the document.
Claim Objections
Claim 1 is objected to because of the following informalities:  Line 10 reads “switching spindle (21).”  For consistency, “(21)” should also be deleted.  
Claim 13 is objected to because of the following informalities:  Line 2 reads “switching spindle (21).”  For consistency, “(21)” should also be deleted.  
Claim 15, in the last line, there should be a “.” at the end of the sentence.
Claim 15, the last line reads “the position encoder engages.”  It appears as if this sentence is incomplete.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 which is dependent on claim 1 is not further limiting.  Claim 1 reads “at least one substantially circular cylindrical position encoder which has an electrically conductive material.”  Claim 4 reads “the encoder part is a circular cylindrical encoder part consisting of the electrically conductive material.”  Both limitations disclose the same shape and the same material of the encoder.  Therefore, claim 4 is redundant and not further limiting.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1, 3–4, 6, 8–11 and 13–16 are rejected under 35 U.S.C. 103 as being unpatentable over Sagot (EP 1422452 A1–Translation) in view of Guo (CN 201653433 U–Translation).

    PNG
    media_image1.png
    550
    439
    media_image1.png
    Greyscale

Figure 1 - Sagot Annotated Fig. 5

Regarding claim 1, Sagot discloses an actuating system for a valve (23), said system comprising: an outer housing (Sagot Annotated Fig. 5), a receiving region running in the outer housing (Sagot Annotated Fig. 5) for receiving a switching spindle (31) of the valve, at least one inductive sensor (39) running in parallel to the receiving region (Para. 53, where sensor 7 is an inductive sensor and Para. 52 where a modification making sensor 39 as an inductive sensor aligns with the scope of Sagot’s invention), but does not disclose a position encoder. 
Guo teaches an encoder in order to increase detection precision (Para. 3).
It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the sensor of Sagot with an encoder as taught by Guo in order to increase location precision of the sensed element.
Per the Sagot-Guo combination Sagot’s element is the magnetic detecting of the encoder and Sagot’s elements 41–43 are the sensing elements of the encoder.
The Sagot–Guo combination teaches at least one substantially circular cylindrical position encoder (Sagot 37) which has an electrically conductive material and which has a channel (Sagot Fig. 7, where the channel is the internal bore of element 37) running along its longitudinal axis, said channel being equipped to receive the switching spindle (Sagot 31) of the valve (Sagot 20), the position encoder having an encoder part through which a connection part is guided along its longitudinal axis, said connection part surrounding the channel and having at least one engagement element. Where there must be a connection means to secure the position encoder and that means is the connection part.
Regarding claim 3, the Sagot–Guo combination does not explicitly teach a length (La4) of the encoder part is in a range of from 4 mm to 15 mm.  
It would have been obvious to one having ordinary skill in the art before the time of filing to select a length of an encoder according to design needs, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP §2144.05(I).  Valves come in various sizes.  Therefore, there is a need to utilize a position encoder complimentary to the size of the valve. 
Furthermore, Applicant has not disclosed the criticality of this dimension.  Though Applicant’s Specification reads “. . . to carry out a reliable position determination, it is preferred that a length of the encoder part is in the range of from 4 mm to 15 mm, in particular preferably in the range of from 10 mm to 15 mm.”  This is merely a conclusory statement.
Regarding claim 4, the structural limitation of the apparatus described in the claim is recited in claim 1. 
Regarding claim 6, the Sagot–Guo combination does not explicitly teach an outer diameter of the position encoder is at least twice as large as a diameter of the channel.  
It would have been obvious to one having ordinary skill in the art before the time of filing to select an outer diameter of an encoder according to design needs, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP §2144.05(I).  Again, valves come in various sizes.  Therefore, there is a need to utilize a position encoder complimentary to the size of the valve.  
Furthermore, Applicant has not disclosed the criticality of this dimension.  Though Applicant’s Specification reads “or reliable inductive measurement, it is preferred that an outer diameter of the position encoder is at least twice as large.”  This is merely a conclusory statement.
Regarding claim 8, the Sagot–Guo combination teaches the inner housing  has a guide (Sagot Annotated Fig. 5) equipped to partially receive the position encoder.  
Regarding claim 9, the Sagot–Guo combination does not explicitly teach the inductive sensor has a measuring path(s) in a range of from 40 mm to 60 mm.  
It would have been obvious to one having ordinary skill in the art before the time of filing to select an inductive sensor range according to design needs, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP §2144.05(I).  Again, valves come in various sizes.  Therefore, there is a need to utilize a position encoder complimentary to the size of the valve.  
Furthermore, Applicant has not disclosed the criticality of this dimension.  Though Applicant’s Specification reads “to ensure position measurement in the entire working range. . . more preferably in the range of from 40 mm to 60 mm.”  This is merely a conclusory statement.
Regarding claim 10, the Sagot–Guo combination teaches in the outer housing, an electronic position regulator connected to the inductive sensor, and an actuating device (Sagot Annotated Fig. 5) having a port (Sagot Annotated Fig. 5) for connecting to the valve.  Sagot, Paras. 43–44.  
Regarding claim 11, the Sagot–Guo combination teaches the electronic position regulator is connected to a process regulator which has an interface for a sensor arranged outside the outer housing (Sagot Annotated Fig. 5).  Sagot, Para. 51
Regarding claim 13, the Sagot–Guo combination teaches a valve, having a switching spindle guided by the position encoder of an actuating system according to claim 1.  Sagot, Paras.  43–44.  
Regarding claim 14, the Sagot–Guo combination does not explicitly teach a distance between a shell surface of the position encoder and the inductive sensor is at least 0.5 mm.  
It would have been obvious to one having ordinary skill in the art before the time of filing to select a distance between the position encoder and the inductive sensor according to design needs, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP §2144.05(I).  Again, valves come in various sizes.  Therefore, there is a need to utilize a position encoder complimentary to the size of the valve.  
Furthermore, Applicant has not disclosed the criticality of this dimension.  Though Applicant’s Specification reads “the inductive sensor and the position encoder, is at least 0.3 mm, more preferably at least 0.5 mm.”  This is merely a conclusory statement.
Regarding claim 15, the Sagot–Guo combination teaches the switching spindle (Sagot 31) has a connecting element with which an engagement element (Guo, 41) of the position encoder (Sagot 37) engages.  
Regarding claim 16, the Sagot–Guo combination teaches a pneumatic valve connected to an electropneumatic actuating device of the actuating system. Sagot, Para. 28.  
Claim(s) 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sagot (EP 1422452 A1–Translation) in view of Guo (CN 201653433 U–Translation), in further view of Eghbal (USPN Eghbal).
Regarding claim 5, the Sagot–Guo combination teaches the encoder part, but does not teach the encoder part has an annular magnetic flux conductor which is wrapped with a wire made of the electrically conductive material. {2065527;} 2  
Eghbal teaches the encoder part wrapped in wire made of the electrically conductive material (Col. 2, Lines 42–48) in order to allow the user the flexibility of “egress at different locations.” {2065527;} 2  
It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the encoder part of the Sagot–Guo combination with an encoder as taught by Eghbal in order to the user the flexibility of “egress at different locations.”
Regarding claim 7, the Sagot–Guo–Eghbal combination teaches the at least one inductive sensor is arranged on a printed circuit board which is at least partially enclosed by an inner housing.  Eghbal, Col. 8, Lines 42–46.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sagot (EP 1422452 A1–Translation) in view of Guo (CN 201653433 U–Translation), in further view of Coura et al. (USPN 7032878 B2).
Regarding claim 12, the Sagot–Guo combination teaches having at least three setpoints (Sagot, 42, 43 and 61), but does not teach an electronic means to control the position regulator.
Coura teaches setting parameters utilizing electronics (Col. 10, Lines 28–45) in order to have fewer user errors, as well as having the ability to remotely control the valve.
It would have been obvious before the time of filing to a person having ordinary skill in the art to use an electronic means to control the actuator of the Sagot–Guo combination with a microprocessor (8 and 8a-8h) as taught by Coura in order to have fewer user errors, as well as having the ability to remotely control the valve.
The Sagot–Guo–Coura combination teaches a user interface (Coura, 8b) equipped to supply a position setpoint (Sagot, 42) to the electronic position regulator (Coura, Col. 10, Lines 46–67 through Col. 11, Lines 1–7). {2065527;} 3  
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takahashi et al. (USPN 9071120 B2) discloses and encoder.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa L. Hicks whose telephone number is 571-272-9552. The examiner can normally be reached Monday-Friday (9:30AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Angelisa L. Hicks/
Primary Examiner
Art Unit 3753